Citation Nr: 9929041	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the reduction in the rating for chronic right 
brachial plexopathy from 20 percent to 10 percent was proper.

2.  Whether the reduction in the rating for a cervical spine 
disability from 10 percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran was on active service from October 1992 
to August 1994.


FINDINGS OF FACT

1.  The evidence reveals that, as of October 1, 1997, the 
veteran's chronic right brachial plexopathy has not been 
characterized by moderate, incomplete paralysis of the medial 
nerve, and thus, an improvement of the veteran's disability 
is shown.

2.  The evidence reveals that, as of October 1, 1997, the 
veteran's a cervical spine disability has not been 
characterized by slight limitation of the lumbar spine, and 
thus, an improvement of the veteran's disability is shown. 


CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned for the 
veteran's chronic right brachial plexopathy from 20 percent 
to 10 percent was warranted.  38 C.F.R. §§ 3.105(e), 
3.344(c), 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 
(1998).

2.  The reduction in the evaluation assigned for the 
veteran's cervical spine disability from 10 percent to 0 
percent was warranted.  38 C.F.R. §§ 3.105(e), 3.344(c), 
3.321, 4.1-4.14, 4.71a, Diagnostic Code 5290 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in an April 1995 rating decision, the veteran 
was granted service connection, as well as a 20 percent 
evaluation for his chronic right brachial plexopathy under 
Diagnostic Code 8513 and a 10 percent evaluation for 
degenerative joint disease of the cervical spine under 
Diagnostic Codes 5290 and 5003.  Subsequently, in a May 1997 
rating decision, the RO proposed to reduce the veteran's 
award and properly notified the veteran of such proposal.  
And, in a July 1997 rating decision, following two March 1997 
VA examinations, the veteran's awards were reduced.  
Specifically, the veteran's awards were recharacterized to a 
10 percent evaluation for chronic right brachial plexopathy 
under Diagnostic Code 8515, and to a 0 percent evaluation for 
a cervical spine disability under Diagnostic Code 5290, both 
evaluations effective October 1, 1997. 

With respect to rating reductions, a rating reduction case is 
different from an increased rating case.  See Brown v. Brown, 
5 Vet. App. 413, 421 (1993).  Specific requirements must be 
met in order for VA to reduce certain service-connected 
disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  These requirements apply 
to ratings which have continued for long periods of time at 
the same level (5 years or more), and do not apply to 
disabilities which have not become stabilized or which are 
likely to improve.  See 38 C.F.R. § 3.344(c).  The Board 
notes that the provisions of 38 C.F.R. § 3.344(b) and (c) do 
not apply to this case because the veteran's 20 percent 
evaluation for chronic right brachial plexopathy and his 10 
percent evaluation for a cervical spine disability had been 
in effect for less than five years prior to their reduction.

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13).  See also 38 C.F.R. 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).

With respect to the veteran's disabilities, under Diagnostic 
Code 8515, severe incomplete paralysis affecting the major 
(right) upper extremity warrants a 50 percent evaluation, and 
a 40 percent evaluation if affecting the minor (left) 
extremity.  Moderate incomplete paralysis warrants a 30 
percent evaluation if affecting the major extremity, and a 20 
percent evaluation if affecting the minor extremity.  And, a 
mild incomplete paralysis of either extremity warrants a 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1998).  Generally, when the involvement is wholly sensory, 
the rating should be for the mild degree.  See 38 C.F.R. § 
4.120-4.124a (1998).  In addition, under Diagnostic Code 
5290, slight limitation of motion of the cervical segment of 
the spine warrants a 10 percent rating.  Moderate limitation 
of motion warrants a 20 percent rating.  And, severe 
limitation of motion warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1998).  When the relevant 
disability is a musculoskeletal disability, functional loss 
due to pain or weakness, and pain or weakness on use is 
considered when not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995). 

With respect to the evidence of record, the evidence shows 
that, in December 1994, the veteran underwent a VA 
examination which revealed he was able to pull hard with both 
upper extremities, but his elevation against resistance of 
the right upper extremity was 3/5 with depression strong 
against resistance, and had a decreased curvature of the 
right deltoid.  Also, he had decreased pin prick sensation of 
the right side of the neck and along the right clavicular and 
humeral areas of the right upper extremity,  as well as 
decreased sensation of the right fourth finger on the dorsal 
side, the fifth metacarpal bone and the fifth finger.  His 
range of motion of the neck was 45 degrees of forward 
flexion, 45 degrees of backward extension, 25 degrees of 
right flexion, 35 degrees of left flexion, 45 degrees of 
rotation to the right with pain around C-6, and 50 degrees of 
rotation to the left.  In addition, December 1994 VA 
radiology reports show he did not have fractures or 
dislocation or bony destructive lesion of the right scapula, 
and no definite fractures of the proximal 5th metacarpal, 
although he did present evidence of soft tissue swelling over 
the base of the 5th metacarpal and some mild posterior 
osteophytes at C3-C6.

However, in March 1997, the veteran underwent additional VA 
examinations for his right arm and cervical spine 
disabilities which showed he had full strength in the 
proximal muscles of the upper extremity, although he did have 
some decreased muscle strength at 4+ in the wrist flexor and 
decreased apposition at 4/5 of his first to fifth digit.  In 
addition, he did not have pain with Tinel's testing at the 
elbow or at the carpal tunnel, did not present evidence of 
atrophy of the intrinsic muscles of his hand, arm, or 
shoulder girdle regions.  However, although his left biceps 
reflexes were 2+, such reflexes were absent in the right 
biceps.  With respect to the veteran's neck, he had normal 
neck musculature and a range of motion within normal limits 
with no objective evidence of pain on motion. 

Lastly, April 1998 outpatient treatment records from a VA 
Medical Center note the veteran had weakness of both 
shoulders secondary to radiculopathy and brachial plexopathy, 
as well as that an MRI of his cervical spine had been 
performed which did not reveal any significant lesions.  
These records further note the veteran did not complain of 
numbness or weakness of the right shoulder, but did complain 
of pain  And, upon examination, he was found to have mild 
tenderness in the right medial border of the scapula, but no 
focal or sensory deficits, as well as to have a range of 
motion within normal limits and symmetrical deep tendon 
reflexes.   

After a review of the evidence, the Board finds that, as of 
October 1, 1997, the veteran's right arm disability had some 
decreased muscle strength at 4+ in the wrist flexor and 
decreased apposition at 4/5 of his first to fifth digit, as 
well as no reflexes in the right upper biceps, and mild 
tenderness in the right medial border of the scapula.  
However, he had full strength in the proximal muscles of the 
upper extremity, did not have pain with Tinel's testing at 
the elbow or at the carpal tunnel, did not present evidence 
of atrophy of any of the intrinsic muscles of his hand, arm, 
or shoulder girdle regions, or any focal or sensory deficits; 
and had a range of motion within normal limits, and 
symmetrical deep tendon reflexes.  In addition, with respect 
to the veteran's cervical spine disability, as of October 1, 
1997, the evidence shows he has normal neck musculature and a 
range of motion within normal limits with no objective 
evidence of pain on motion.  As such, the Board finds that an 
improvement with respect to the veteran's right arm and 
cervical spine disabilities has actually occurred, as well as 
that such improvement actually reflects an improvement in his 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10 and 4.13).  Therefore,  the Board concludes 
that the RO's reduction in the rating for chronic right 
brachial plexopathy from 20 percent to 10 percent was proper, 
as well as that the reduction in the rating for a cervical 
spine disability from 10 percent to 0 percent was proper.

The Board acknowledges that, in the August 1999 informal 
hearing presentation, the veteran's representative argued 
that the veteran should be afforded another opportunity to 
report for the necessary medical exams, since the March 1997 
VA examination reports discussed above did not include 
electromyograph (EMG) and magnetic resonance imaging (MRI) 
evaluations.  However, the Board notes that, by the veteran's 
own admission in the October 1997 notice of disagreement, he 
was reluctant to undergo an MRI examination for his neck as 
this would take time away from his employment.  In addition, 
in an April 1997 communication from the VA Medical Center in 
Iowa to the RO, it was reported the veteran was scheduled to 
undergo an EMG examination in March 1997; however, such exam 
was canceled.  Moreover, in May 1997 addenda to the March 
1997 VA examination reports discussed above, it is noted that 
EMG and MRI evaluations were recommended, but that the 
veteran refused such evaluations, and for this reason no 
further diagnoses could be made.  Given these facts, the 
Board reminds the veteran that the VA's duty to assist a 
claimant is not a one way street as he/she also has an 
obligation to assist in the adjudication of the claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Lastly, when any change in an evaluation is contemplated by 
the RO, the RO should assure itself that there has been an 
actual change in condition, rather than a difference in 
thoroughness of the examination or in use of descriptive 
terms.  See 38 C.F.R. § 4.13.  In this case, the March 1997 
VA examinations at issue appear comparably thorough, as well 
as to have evaluated the same functions and utilized similar 
terminology in describing the impairment caused by the 
veteran's service connected disabilities.  In light of the 
foregoing, the Board finds that the RO was warranted in 
reducing the evaluations assigned for the veteran's right arm 
and neck disabilities. 


ORDER

As the reduction in the evaluation assigned for the veteran's 
chronic right brachial plexopathy from 20 percent to 10 
percent was warranted, restoration of the 20 percent 
evaluation is denied.

As the reduction in the evaluation assigned for the veteran's 
cervical spine disability from 10 percent to 0 percent was 
warranted, restoration of the 10 percent evaluation is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

